Mr. Justice Beckwith delivered the opinion of the Court: This is a suit to recover the value of a corn-sheller mentioned in an order drawn by the appellant, in favor of the appellee, upon H. C. King & Co. The appellee claims that King & Co., refused to accept the order. On trial, the appellant offered H. C. King, one of the firm of King & Co., to prove the acceptance of the order, and his testimony was excluded. If the firm of King & Co. were liable to the appellant for a machine, it was immaterial to the witness whether his firm remained liable to the appellant or became liable to the appellee; and if this firm was not so indebted, the witness was called against his interest. The evidence was improperly excluded, and the judgment of the court is therefore reversed and the cause remanded. Judgment reversed.